Exhibit 10.4

 

Amendment to Supply Agreement

 

This Amendment to Supply Agreement ("Amendment") is effective as of July 23,
2019 (the "Effective Date"), between Nevro Corp., a Delaware corporation
(“Nevro”), and Pro-Tech Design and Manufacturing, Inc., a California corporation
("Pro-Tech").  The parties hereby agree to amend the Supply Agreement entered
into between the parties effective July 23, 2014 (the “Agreement”).  All defined
terms in this Amendment shall have the same meaning as stated in the Agreement,
unless otherwise expressly stated in this Amendment.  The parties agree to amend
and/or supplement the Agreement as follows:

 

1.Republication and Agreement Extension.  The parties agree to "republish" the
Agreement, and be bound by the terms of the Agreement during the Extension Term
(defined below). Similarly, the parties agree that the terms of the Agreement
shall apply to and govern any purchases or transactions between the parties
during the period of time from expiration of the Initial Term until the date
this Amendment was signed.

 

The initial Term of the Agreement was from July 23, 2014, until July 22, 2019
(“Initial Term”).  The Parties agree to extend the Initial Term for an
additional one (1) year period ending July 22, 2020 (the "Extension Term"), upon
terms and conditions of the Agreement as amended herein. The Initial Term and
the Extension Term shall be referred to herein as the “Term.”  

 

This Agreement shall automatically renew for one (1) year periods upon
expiration of the then-current Term; provided that either party may terminate
this Agreement as provided in Section 14 of the Agreement. Nevro also may
terminate this Agreement by providing Pro-Tech notice of termination at least
thirty (30) days prior to expiration of the then-current Term.

 

2.Intellectual Property.  The following Sections 11.3 and 11.4 are added to the
Agreement:

 

11.3 Trademark Licenses.  Nevro trademarks, trade names, service marks, part
numbers or other identifiers, including any Nevro packaging (excluding any
PRO-TECH stock materials or components) and copyright notices, constitute “Nevro
Marks” for purposes of this Agreement. Pro-Tech is only authorized to use the
Nevro Marks in connection with Products and will ensure that the Products
contain the Nevro Marks, lot number and packaging specified by Nevro and
conforming to Nevro specifications for external appearance (which will not
require any material change in form or dimensions of the Products or require
commercially unreasonable actions). Pro-Tech agrees not to sell, transfer,
distribute, or otherwise convey any Product or service bearing or incorporating
any Nevro Mark or Nevro code to any party other than to Nevro.  Pro-Tech will
remove from all rejected, returned or unpurchased Products any such Nevro Marks
and code, even if such removal would require destruction of the Products.  

 

11.4  Nevro Property; License. All Specifications, tools, dies, layouts, models,
drawings, plans, data, manufacturing aids, testing or other equipment or
materials, inventions, technology, trade secrets, know how, all reproductions
and replacements, or other proprietary information, and all intellectual
property rights in the foregoing, which Nevro furnishes to Pro-Tech, or which
are developed or acquired at Nevro’s expense or at its direction in the
performance of work hereunder, (collectively and individually, “Nevro Property”)
is Nevro’s property and is hereby deemed a bailment to Pro-Tech.  All Nevro
Property furnished by Nevro

 

--------------------------------------------------------------------------------

 

to Pro-Tech is provided on an “AS IS” basis.   Pro-Tech: (i) hereby assigns and
agrees to assign to Nevro, all Nevro Property (including reasonably cooperating
with Nevro to secure any and all intellectual property rights developed under
this Agreement by, for example, assisting in the filing and prosecution of
patent applications, timely reviewing drafts, providing documentary evidence,
and executing such documents as Nevro may reasonably request); (ii) will safely
maintain Nevro Property separate from Pro-Tech's property; (iii) will mark Nevro
Property as "Property of Nevro Corp.”; (iv) will not move Nevro Property from
Pro-Tech’s premises without Nevro’s prior written consent; (v) will not allow
third parties to control, use, access or possess Nevro Property; (vi) will
ensure that only Pro-Tech’s employees use and have access to Nevro Property
solely for purposes of fulfilling Pro-Tech’s obligations to Nevro under this
Agreement; (vii) will not substitute any property for Nevro Property; (viii)
will maintain and make available to Nevro upon its request, sufficient records
of all Nevro Property (including a description and part number of each and every
Product, including components thereof, that the Nevro Property is used to
create, maintain, and/or test said Product); (ix) shall promptly disclose to
Nevro in writing the creation or acquisition of any and all Nevro Property; and
(x) shall not take or allow any lien or other security interest against Nevro
Property. Pro-Tech is responsible for performing all of its obligations under
this Section 11 at Pro-Tech’s own expense. Pro-Tech hereby grants to Nevro an
irrevocable, perpetual, sublicenseable (through all tiers of sublicensees),
worldwide, nonexclusive, paid-up, royalty-free right under and to any
pre-existing Pro-Tech intellectual property and to any intellectual property
developed by Pro-Tech during the Term that is not Nevro Property to the extent
necessary for Nevro to use the Products in an unrestricted manner, including the
manufacture, sale, distribution, maintenance, repair, and/or use of the
Products.

 

Except as expressly provided for in this Section 11, Pro-Tech shall acquire no
right, title or interest in any of the trademarks, patents, trade secrets,
service marks, copyrights, or other intellectual property of Nevro, and no such
rights will be implied.

 

If there is any conflict between this Amendment and any other signed document
between Nevro and Pro-Tech, this Amendment will prevail. All other terms and
conditions of the Agreement remain in full force and effect, unless otherwise
modified by written agreement between the parties.

 

[SIGNATURE PAGE FOLLOWS]

 

 




Page 2 of 3

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Nevro and Pro-Tech have caused this Amendment to be duly
executed by their authorized representatives as of the Effective Date.

 

 

 

 

Nevro Corp.

 

Pro-Tech Design and Manufacturing, Inc.

 

 

 

By: /s/ Andrew Galligan

 

By: /s/ Aaron Swanson

Signature

 

Signature

 

 

 

Andrew Galligan

 

Aaron Swanson

Name

 

Name

 

 

 

Chief Financial Officer

 

President

Title

 

Title

 

 

 

6/10/2020

 

6/10/2020

Date

 

Date

 

 

 

 

Page 3 of 3

 